DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.
Applicant argues that it’s not obvious to configure Tils device with a two lamda/4 resonance elements having between them in the coaxial line an air section formed as a lambda/4 resonance line. However, Tils expressly discloses a second lambda/4 elements arranged next to each other in Col. 10, lines 5-14.  First the coaxial line is depicted with an air gap between the inner conductor (41) and the outer conductor (44), and to place another lambda/4 line resonance element in series with the first would require a continuation of said air gap along the line. Thus, an air gap would already have to exist between the two elements, when implementing a second element as disclosed by Tils. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP § 2125. 
Further, each lambda/4 line resonance element is enclosed as a singular unit along the coaxial line, to add another one along said line would necessitate an air gap therebetween to delineate between the separate lambda/4 line resonance elements.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) MPEP § 2144.01. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ripley is recited as evidence of how to arrange separate thin hollow ceramic cylinders (220) acting as insulators along a coaxial line requiring thermos shielding(Fig. 8, Para. 51) analogous to that used in Tils. Applicant appears to have placed no criticality on any particular configuration of an air section, as stated in the specification (para. 29) and arguments (p. 11), the Applicant notes benefits of the overall the device not solely the air section itself. Further, stating such claimed configuration provide a “particularly strong back ward reflection” does demonstrate criticality when all the prior art of record are built to provide a strong backward reflection (it is ultimately the purpose of this part of the device to provide this function.). Thus, it appears that the device of Tils as evidenced by Ripley would work appropriately if made with the claimed air section.
Election/Restrictions
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tils (US Patent No. 9,999,103), and further in view of Beier et al. (US Patent No. 7,358,464) and as evidenced by Ripley (US 2008/0232428 A1).
Re: Claim 12, Tils discloses the claimed invention including A core temperature probe, comprising:
a temperature sensor (38) configured to determine a temperature information; a coaxial line (42) including at least two lambda/4 line resonance element (44) that is adjusted to a microwave frequency (Fig. 3, Col. 6, lines 30-36, 52-55, a lambda/4 line resonance element; Col. 7, lines 18-21, adjusted to microwave frequency; Col. 10, lines 5-14, at least two lambda/4 elements arranged next to each other) except for expressly stating that said at least two adjacent lambda/4 line resonance elements having between them in the coaxial line an air section formed as a lambda/4 resonance line. However, Till does teach that almost any arrangements of the microwave trap in the handle region also are conceivable which may include an air section between resonance elements as further evidenced by Ripley teaching two adjacent lambda/4 line resonance elements (220, thin hollow ceramic cylinders acting as insulators) depicted with an air section in between (Fig. 8, Para. 51, ceramic insulators arranged with air sections there between). Since it has been held that since it has been held that In re Japikse, 86 USPQ 70; and
Tils discloses that wireless transmission could be used (Col. 6, lines 2-3, wireless connection) except for specifying a signal transmission antenna. However, Beier discloses a signal transmission antenna (26) connected to a temperature sensor (24) via a coaxial line and adapted to emit the temperature information at a signal transmission frequency that differs from the microwave frequency (Fig. 1-2, Col. 14-16, sensor sends data to an antenna).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an antenna as taught by Beier, since Tils states that wireless transmission could be used (Col. 6, lines 2-3, wireless connection), and further Beier states in column 2, lines 40-41 such a modification would eliminate cumbersome cables allowing for easy and quick manipulation of the probe while also providing for a smaller probe as well, thus more space efficient.
Re: Claim 13, Tils discloses the claimed invention including the coaxial line includes an inner conductor (41) formed from a piece of wire (Col. 5, lines 46-, inner wire conductor), and an outer conductor (44) formed from a metal sleeve (Fig. 2, Col. 5, lines 12-13, 55-56, metal sleeve), said lambda/4 line resonance element configured as a hollow-cylindrical insulating body (48) that is drawn over the piece of wire and extends radially as far as the metal sleeve .
Re: Claim 15, Tils discloses the claimed invention including the insulating body is a ceramic bodies (Col. 6, lines 26-28, ceramic).
Re: Claim 17, Tils in view of Beier discloses the claimed invention including the signal transmission frequency is in the 433 MHz ISM band (Beier: Col. 2, line 33, 433MHz).
Re: Claim 18, Tils discloses the claimed invention including the metal sleeve (42, 44, 46) is sized to cover the temperature sensor (Fig. 3, Col. 5, lines 61-65).
Re: Claim 20, Tils discloses the claimed invention including a temperature sensor except for specifying what type of sensor. However, Beier discloses a temperature sensor that is a surface wave constituent element (Col. 4, lines 6-13, SAW, surface acoustic wave, sensor).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a surface wave constituent element as taught by Beier, since Tils states in column 5, lines 35-37 that any number of temperature sensor may be employed with the temperature probe, and further Beier states in Col. 6, lines 3-8 that surface wave sensors have the known advantages of being able to operate properly in extreme conditions and can be easily and automatically recalibrated at regular and predefined intervals to reduce or prevent the negative effects that a drift over the lifetime of surface wave devices would have on the accuracy of the temperature measurement
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tils (US Patent No. 9,999,103), Ripley (US 2008/0232428 A1), and Beier et al. (US Patent No. 7,358,464) as applied to claim 13 above, and further in view of Deem et al. (US Patent No. 9,427,285) .
Re: Claim 14, Tils discloses the claimed invention including the insulating body is made of a ceramic material which is a dielectric ((Col. 6, lines 26-28, insulating material 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a ceramic having a constant £r of between 6 and 15 and a thermal conductivity k of at least 20 W/(m-K) as taught by Deem, since Deem states a ceramic with these properties maintains a cool disposition shielding the sensitive components from extremes, further such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tils (US Patent No. 9,999,103), Ripley (US 2008/0232428 A1), and Beier et al. (US Patent No. 7,358,464) as applied to claim 13 above, and further in view of Oya (US 2017/0108385 A1)
Re: Claim 19, Tils discloses the claimed invention except for the particulars of the temperature sensor and connection to the wire. However, Oya discloses the claimed invention including a substrate (54) having a recess (58, 59), and a printed conductor (55) arranged on the substrate and having a free length of lambda/4, a piece of wire (5) being inserted into the recess and electrically connected to the printed conductor (Fig. 2, Para. 46-52, substrate with printed conductor disposed thereon connected to a wire via a recess formed in a coating member).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include claimed substrate configuration as taught by Oya, since Oya stated that such a configuration provides a temperature sensor capable of improving the high-temperature strength of an electrode wire by using, as a material of the electrode wire, in which crystal grains are not coarsened even in long-term use at high temperatures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754